MOTION TO DISMISS
WATSON, Judge.
Plaintiff-appellee has filed a motion entitled “Motion to Strike Acceptance of Appellant’s Brief, To Suppress Appellant’s Right to Orally Argue, And To Dismiss Appeal”, the thrust of which is that appellants’ brief does not comply with Rule 9, Section 3 of the Uniform Rules-Courts of Appeal. (West’s Louisiana Rules of Court, 1979, p. 109 et seq.) Our examination of the brief in question indicates that while there is a failure to present a concise specification of errors and issues presented on appeal, the brief does identify in general argument the errors and the issues; and the brief otherwise complies with Rule 9, Section 3. Since we find a substantial compliance with the rule, we deny the motion filed by plaintiff, but counsel for appellants is instructed to adhere carefully to the provisions of the Uniform Rules in the future.
Likewise, we find no merit in the request for an extension of time in which to file appellee’s brief.
Motion Denied.